COVINGTON, Judge.
Percy Gonzalez challenges the order of the trial court denying his petition for writ of mandamus. In the petition, Gonzalez alleges that the Department of Corrections miscalculated his gain time and also miscalculated his release date upon his return to prison upon revocation of his conditional release. He petitions the trial court to recalculate his release date and gain time. We affirm the order of the trial court because Gonzalez did not first seek relief through the administrative remedies available within the Department. See Hagin v. State, 875 So.2d 732, 29 Fla. L. Weekly D1421 (Fla. 2d DCA June 11, 2004).
Affirmed.
SILBERMAN and VILLANTI, JJ., concur.